Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140958                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  AMERICAN HOME MORTGAGE SERVICING,                                                                        Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff/Counter-
           Defendant-Appellant,
  v                                                                 SC: 140958
                                                                    COA: 289585
                                                                    Oakland CC: 2008-088841-CH
  STEPHEN PANKO,
           Defendant/Counter-Defendant,
  and
  LUMBERMANS FINANCIAL, LLC,
          Defendant/Counter-Plaintiff/
          Cross-Plaintiff-Appellee,
  and
  RALPH HOLLEY and MELONEE MONSON-
  HOLLEY, a/k/a MELONEE MONSON, a/k/a
  MELONEE HOLLEY,
             Defendants/Counter-Plaintiffs/
             Cross-Defendants-Appellees.
  _________________________________________/

         By order of September 15, 2010, the application for leave to appeal the March 9,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in Tus
  v Hurt (Docket No. 139769). On order of the Court, the appeal having been dismissed in
  Tus on December 1, 2010, ___ Mich ___ (2010), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           d0131                                                               Clerk